Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Detailed Action
This Office Action is made in reply to Application Serial Number 17/713,498 filed April 5, 2022.  As originally filed, Claims 1 – 20 are presented for examination.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 – 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the residential property" in lines 1 - 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if “the residential property” refers to a residential property with a plurality of amenities as disclose in Claim 1 line 18 or if it refers to a residential property for which there is an annotated interactive graphical representation as disclosed in Claim 1 line 32.  
Claims 3 – 6 similarly recite the limitation “the residential property”.  There is insufficient antecedent basis for these limitations in the claims.  It is unclear if “the residential property” refers to a residential property with a plurality of amenities as disclose in Claim 1 line 18 or if it refers to a residential property for which there is an annotated interactive graphical representation as disclosed in Claim 1 line 32.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 12, 14 and 16 - 20 of U.S. Patent No. 11,297,376.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the conflicting patented claims as shown in the table below.  The difference between the instant examined claims and the patented claims is that the conflicting patented claims are narrower in scope and fall within the scope of the examined claims.  Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus.  Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus.  See MPEP §804(II)(B)(1)  



Instant Application 17/713,498
US Patent 11,297,376
1. A set-top box comprising: 
a housing securing a signal input, a signal output, a processor, memory, storage, and a wireless transceiver therein;
 
a busing architecture communicatively interconnecting the signal input, the signal output, the processor, the memory, the storage, and the wireless transceiver therein; 

the signal input configured to receive a source signal from an external source; 

the signal output configured to forward a fully tuned signal to a display; and 

the memory accessible to the processor, the memory including processor-executable instructions that, when executed, cause the processor to: 







receive environmental data via the wireless transceiver, the environmental data being, relative to the set-top box, information about an amenity, the amenity being one of a plurality of amenities at a residential property, the set-top box being co-located at the residential property, 

store set-top box data at the set-top box, the set- top box data including the environmental data, 

maintain the set-top box data at the set-top box, 

render a map view of the residential property at the set-top box, the map view of the residential property based on obtained map data, the map view including an interactive graphical representation of the residential property and the plurality of amenities, 

annotate the interactive graphical representation of the residential property at the set-top box with at least a portion of the set-top box data, and 

send the annotated interactive graphical representation of a residential property to a proximate wireless-enabled interactive device.

1. A set-top box comprising:
a housing securing a signal input, a signal output, a processor, memory, storage, and a wireless transceiver therein;

a busing architecture communicatively interconnecting the signal input, the signal output, the processor, the memory, the storage, and the wireless transceiver therein;

the signal input configured to receive a source signal from an external source;

the signal output configured to forward a fully tuned signal to a display; and

the memory accessible to the processor, the memory including processor-executable instructions that, when executed, cause the processor to:

receive interactive data at the set-top box via the set-top box, the interactive data being, relative to the set-top box, information about display-based interactions with the set-top box,

receive environmental data via the wireless transceiver, the environmental data being, relative to the set-top box, information about an an1enity, the amenity being one of a plurality of amenities at a residential property, the set-top box being co-located at the
residential property,

store set-top box data at the set-top box, the set-top box data including the interactive data, and the environmental data, 

maintain the set-top box data at the set-top box,

render a map view of the residential property at the set-top box, the map view of the residential property based on obtained map data, the map view including an interactive graphical representation of the residential
property, the plurality of amenities, 

annotate the interactive graphical representation of the residential property at the set-top box with at least a portion of the set-top box data, and

send the annotated interactive graphical representation of the residential property to the proximate wireless-enabled interactive device.
2. The set-top box as recited in claim 1, wherein the residential property is selected from the group consisting of single-family homes, duplexes, townhomes, and apartments
2. The set-top box as recited in claim 1, wherein the residential property is selected from the group consisting of single family homes, duplexes, townhomes, and apartments.
3. The set-top box as recited in claim 1, wherein the processor-executable instructions further comprise processor-executable instructions that, when executed, cause the processor to render a 3-D perspective view of the residential property.

3. The set-top box as recited in claim 1, wherein the processor-executable instructions further comprise processor-
executable instructions that, when executed, cause the processor to render a 3-D perspective view of the residential property
4. The set-top box as recited in claim 1, wherein the processor-executable instructions further comprise processor-executable instructions that, when executed, cause the processor to render a multi-floor view of the residential property.

4. The set-top box as recited in claim 1, wherein the processor-executable instructions further comprise processor-
executable instructions that, when executed, cause the processor to render a multi-floor view of the residential property.
5. The set-top box as recited in claim 1, wherein the processor-executable instructions further comprise processor-executable instructions that, when executed, cause the processor to render a 2-D top plan view of at least a portion of the residential property
5. The set-top box as recited in claim 1, wherein the processor-executable instructions further comprise processor-
executable instructions that, when executed, cause the processor to render a 2-D top plan view of at least a portion of the residential property.
6. The set-top box as recited in claim 1, wherein the processor-executable instructions further comprise processor-executable instructions that, when executed, cause the processor to render a map view of a room of the residential property.
6. The set-top box as recited in claim 1, wherein the processor-executable instructions further comprise processor-executable instructions that, when executed, cause the processor to render a map view of a room of the residential property.
7. The set-top box as recited in claim 1, wherein the processor-executable instructions further comprise processor-executable instructions that, when executed, cause the processor to store physical data, the physical data being, relative to the set-top box, specifications of hardware and cable connection arrangements at the time of installation.
7. The set-top box as recited in claim 1, wherein the processor-executable instructions further comprise processor-
executable instructions that, when executed, cause the processor to store physical data, the physical data being, relative to the set-top box, specifications of hardware and cable connection arrangements at the time of installation.
8. The set-top box as recited in claim 1, wherein the processor-executable instructions further comprise processor-executable instructions that, when executed, cause the processor to store physical quality assurance data, the physical quality assurance data being, relative to the set- top box, physical state data of a current condition of hardware and cable connections.
8. The set-top box as recited in claim 1, wherein the processor-executable instructions further comprise processor-
executable instructions that, when executed, cause the processor to store physical quality assurance data, the physical quality assurance data being, relative to the set-top box, physical state data of a current condition of hardware and cable connections.
9. The set-top box as recited in claim 1, wherein the processor-executable instructions further comprise processor-executable instructions that, when executed, cause the processor to store program data, the program data being, relative to the set-top box, information about system software and application software.
9. The set-top box as recited in claim 1, wherein the processor-executable instructions further comprise processor-executable instructions that, when executed, cause the processor to store program data, the program data being, relative to the set-top box, information about system software
and application software.
10. The set-top box as recited in claim 1, wherein the processor-executable instructions further comprise processor-executable instructions that, when executed, cause the processor to store program quality assurance data, the program quality assurance data being, relative to the set- top box, software state data of current operations of system software and application software.
10. The set-top box as recited in claim 1, wherein the processor-executable instructions further comprise processor-
executable instructions that, when executed, cause the processor to store program quality assurance data, the program quality assurance data being, relative to the set-top
box, software state data of current operations of system software and application software.
11. The set-top box as recited in claim 1, wherein the set-top box data further comprises identification data, the identification data including a location of the set-top box and information derived from physical data and program data.
11. The set-top box as recited in claim 1, wherein the set-top box data further comprises identification data, the
identification data including a location of the set-top box and information derived from physical data and program data.
12. The set-top box as recited in claim 1, wherein the set-top box data further comprises self-diagnostic data, the self-diagnostic data being information relative to faults in physical data, physical quality assurance data, program data, program quality assurance data, interactive data, and the environmental data.
12. The set-top box as recited in claim 1, wherein the set-top box data further comprises self-diagnostic data, the self-diagnostic data being information relative to faults in physical data, physical quality assurance data, program data, program quality assurance data, the interactive data, and the environmental data.
13. The set-top box as recited in claim 1, wherein the environmental data is selected from the group consisting of amenity interaction, lighting status, thermostat status, window shades status, and door status.

14. The set-top box as recited in claim 1, wherein the environmental data is selected from the group consisting of amenity interaction, lighting status, thermostat status, window shades status, and door status.
14. The set-top box as recited in claim 1, wherein the housing further comprises a housing-dongle combination securing the signal input, the signal output, the processor, the memory, the storage, and an active sound control circuit portion therewith
16. The set-top box as recited in claim 1, wherein the housing further comprises a housing-dongle combination securing the signal input, the signal output, the processor, the memory, the storage, and an active sound control circuit portion therewith.
15. The set-top box as recited in claim 14, wherein the processor and the memory are distributed through the housing- dongle combination
17. The set-top box as recited in claim 16, wherein the processor and the memory are distributed through the housing-dongle combination.
16. The set-top box as recited in claim 1, wherein the display is selected from the group consisting of televisions and electronic visual display devices.

18. The set-top box as recited in claim 1, wherein the display is selected from the group consisting of televisions and electronic visual display devices.
17. A set-top box comprising: 
a housing securing a signal input, a signal output, a processor, memory, storage, and a wireless transceiver therein; 

a busing architecture communicatively interconnecting the signal input, the signal output, the processor, the memory, the storage, and the wireless transceiver therein; 

the signal input configured to receive a source signal from an external source; 

the signal output configured to forward a fully tuned signal to a display; and 

the memory accessible to the processor, the memory including processor-executable instructions that, when executed, cause the processor to: 







receive environmental data via the wireless transceiver, the environmental data being, relative to the set-top box, information about an amenity, the amenity being one of a plurality of amenities at a residential property, the set-top box being co-located at the residential property, 

store set-top box data at the set-top box, the set- top box data including the environmental data, 

maintain the set-top box data at the set-top box, 

render a map view of the residential property at the set-top box, the map view of the residential property based on obtained map data, the map view including an interactive graphical representation of the residential property and the plurality of amenities, 

annotate the interactive graphical representation of the residential property at the set-top box with at least a portion of the set-top box data, and 

send at least a portion of the annotated interactive graphical representation of the residential property to a proximate wireless-enabled interactive device.
19. A set-top box comprising:
a housing securing a signal input, a signal output, a processor, memory, storage, and a wireless transceiver therein;

a busing architecture communicatively interconnecting the signal input, the signal output, the processor, the memory, the storage, and the wireless transceiver therein; 

the signal input configured to receive a source signal from an external source;

the signal output configured to forward a fully tuned signal to a display; and

the memory accessible to the processor, the memory including processor-executable instructions that when executed, cause the processor to: 

receive interactive data at the set-top box via the set-top box, the interactive data being, relative to the set-top box, information about display-based interactions with the set-top box,

receive environmental data via the wireless transceiver the environmental data being, relative to the set-top box, information about an amenity, the amenity being one of a plurality of amenities at a residential property,
the set-top box being co-located at the residential property, 

store set-top box data at the set-top box, the set-top box data including the interactive data and the environmental data, 

maintain the set-top box data at the set-top box,

render a map view of the residential property at the set-top box, the map view of the residential property based on obtained map data, the map view including an interactive graphical representation of the residential property and the plurality of amenities,

annotate the interactive graphical representation of the residential property at the set-top box with at least a portion of the set-top box data, 

send at least a portion of the annotated interactive graphical representation of the residential property to the proximate wireless-enabled interactive device.
19. A set-top box comprising: 
a housing securing a signal input, a signal output, a processor, memory, storage, and a wireless transceiver therein; 

a busing architecture communicatively interconnecting the signal input, the signal output, the processor, the memory, the storage, and the wireless transceiver therein; 

the signal input configured to receive a source signal from an external source; 

the signal output configured to forward a fully tuned signal to a display; and 

the memory accessible to the processor, the memory including processor-executable instructions that, when executed, cause the processor to: 







receive environmental data via the wireless transceiver, the environmental data being, relative to the set-top box, information about an amenity, the amenity being one of a plurality of amenities on a residential property co- located with the set-top box, 


store set-top box data at the set-top box, the set- top box data including the environmental data, 

maintain the set-top box data at the set-top box, 

render a map view of the residential property at the set-top box, the map view of the residential property based on obtained map data, the map view including an interactive graphical representation of the residential property and the plurality of amenities, 

annotate the interactive graphical representation of the residential property at the set-top box with at least a portion of the set-top box data, 

send via the wireless transceiver at the set-top box the annotated interactive graphical representation of the residential property to a proximate wireless-enabled interactive programmable device, and 

receive via the wireless transceiver at the set- top box an interactive instruction relative to the annotated interactive graphical representation of the residential property.
20. A set-top box comprising:
a housing securing a signal input, a signal output, a processor, memory, storage, and a wireless transceiver therein;

a busing architecture communicatively interconnecting the signal input, the signal output, the processor, the memory, the storage, and the wireless transceiver therein; 

the signal input configured to receive a source signal from an external source;

the signal output configured to forward a fully tuned signal to a display; and

the memory accessible to the processor, the memory including processor-executable instructions that when executed, cause the processor to: 

receive interactive data at the set-top box via the set-top box, the interactive data being, relative to the set-top box, information about display-based interactions with the set-top box,

receive environmental data via the wireless transceiver, the environmental data being, relative to the set-top box, information about an amenity, the amenity being one of a plurality of amenities on a residential property, the set-top box being co-located at the residential property,

store set-top box data at the set-top box, the set-top box data including the interactive data and the environmental data, 

maintain the set-top box data at the set-top box,

render a map view of the residential property at the set-top box, the map view of the residential property based on obtained map data, the map view including an interactive graphical representation of the residential property, the plurality of amenities, ,

annotate the interactive graphical representation of the residential property at the set-top box with at least a portion of the set-top box data, 

send via the wireless transmitter at the set-top box the annotated interactive graphical representation of the residential property to the proximate wireless-enabled interactive programmable device, and

receive via the wireless transmitter at the set-top box an interactive instruction relative to the annotated interactive graphical representation of the residential property.






Claims 1 – 17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 12, 14 and 16 - 20 of U.S. Patent No. 11,006,170.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the conflicting patented claims as shown in the table below.  The difference between the instant examined claims and the patented claims is that the conflicting patented claims are narrower in scope and fall within the scope of the examined claims.  Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus.  Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus.  See MPEP §804(II)(B)(1)  


Instant Application 17/713,498
US Patent 11,006,170
1. A set-top box comprising: 
a housing securing a signal input, a signal output, a processor, memory, storage, and a wireless transceiver therein;
 
a busing architecture communicatively interconnecting the signal input, the signal output, the processor, the memory, the storage, and the wireless transceiver therein; 

the signal input configured to receive a source signal from an external source; 

the signal output configured to forward a fully tuned signal to a display; and 

the memory accessible to the processor, the memory including processor-executable instructions that, when executed, cause the processor to: 







receive environmental data via the wireless transceiver, the environmental data being, relative to the set-top box, information about an amenity, the amenity being one of a plurality of amenities at a residential property, the set-top box being co-located at the residential property, 







store set-top box data at the set-top box, the set- top box data including the environmental data, 


maintain the set-top box data at the set-top box, 

render a map view of the residential property at the set-top box, the map view of the residential property based on obtained map data, the map view including an interactive graphical representation of the residential property and the plurality of amenities, 



annotate the interactive graphical representation of the residential property at the set-top box with at least a portion of the set-top box data, and 

send the annotated interactive graphical representation of a residential property to a proximate wireless-enabled interactive device.

1. A set-top box comprising:
a housing securing a signal input, a signal output, a processor, memory, storage, and a wireless transceiver therein;

a busing architecture communicatively interconnecting the signal input, the signal output, the processor, the memory, the storage, and the wireless transceiver therein;

the signal input configured to receive a source signal from an external source;

the signal output configured to forward a fully tuned signal to a display; and

the memory accessible to the processor, the memory including processor-executable instructions that, when executed, cause the processor to:

receive interactive data at the set-top box via the set-top box, the interactive data being, relative to the set-top box, information about display-based interactions with the set-top box,

receive environmental data via the wireless transceiver, the environmental data being, relative to the set-top box, information about an an1enity, the amenity being one of a plurality of amenities at a residential property, the set-top box being co-located at the
residential property,

receive smart device data via the wireless transceiver, the smart device data being information from a proximate wireless-enabled interactive programmable device interacting with the set-top box,

store set-top box data at the set-top box, the set-top box data including the interactive data, the environmental data, and the smart device data, 

maintain the set-top box data at the set-top box,

render a map view of the residential property at the set-top box, the map view of the residential property based on obtained map data, the map view including an interactive graphical representation of the residential
property, the plurality of amenities, and 
the proximate wireless-enabled interactive programmable device,

annotate the interactive graphical representation of the residential property at the set-top box with at least a portion of the set-top box data, and

send the annotated interactive graphical representation of the residential property to the proximate wireless enabled interactive device.
2. The set-top box as recited in claim 1, wherein the residential property is selected from the group consisting of single-family homes, duplexes, townhomes, and apartments
2. The set-top box as recited in claim 1, wherein the residential property is selected from the group consisting of single family homes, duplexes, townhomes, and apartments.
3. The set-top box as recited in claim 1, wherein the processor-executable instructions further comprise processor-executable instructions that, when executed, cause the processor to render a 3-D perspective view of the residential property.

3. The set-top box as recited in claim 1, wherein the processor-executable instructions further comprise processor-
executable instructions that, when executed, cause the processor to render a 3-D perspective view of the residential property
4. The set-top box as recited in claim 1, wherein the processor-executable instructions further comprise processor-executable instructions that, when executed, cause the processor to render a multi-floor view of the residential property.

4. The set-top box as recited in claim 1, wherein the processor-executable instructions further comprise processor-
executable instructions that, when executed, cause the processor to render a multi-floor view of the residential property.
5. The set-top box as recited in claim 1, wherein the processor-executable instructions further comprise processor-executable instructions that, when executed, cause the processor to render a 2-D top plan view of at least a portion of the residential property
5. The set-top box as recited in claim 1, wherein the processor-executable instructions further comprise processor-
executable instructions that, when executed, cause the processor to render a 2-D top plan view of at least a portion of the residential property.
6. The set-top box as recited in claim 1, wherein the processor-executable instructions further comprise processor-executable instructions that, when executed, cause the processor to render a map view of a room of the residential property.
6. The set-top box as recited in claim 1, wherein the processor-executable instructions further comprise processor-executable instructions that, when executed, cause the processor to render a map view of a room of the residential property.
7. The set-top box as recited in claim 1, wherein the processor-executable instructions further comprise processor-executable instructions that, when executed, cause the processor to store physical data, the physical data being, relative to the set-top box, specifications of hardware and cable connection arrangements at the time of installation.

7. The set-top box as recited in claim 1, wherein the processor-executable instructions further comprise processor-
executable instructions that, when executed, cause the processor to store physical data, the physical data being, relative to the set-top box, specifications of hardware and cable connection arrangements at the time of installation.
8. The set-top box as recited in claim 1, wherein the processor-executable instructions further comprise processor-executable instructions that, when executed, cause the processor to store physical quality assurance data, the physical quality assurance data being, relative to the set- top box, physical state data of a current condition of hardware and cable connections.
8. The set-top box as recited in claim 1, wherein the processor-executable instructions further comprise processor-
executable instructions that, when executed, cause the processor to store physical quality assurance data, the physical quality assurance data being, relative to the set-top box, physical state data of a current condition of hardware and cable connections.
9. The set-top box as recited in claim 1, wherein the processor-executable instructions further comprise processor-executable instructions that, when executed, cause the processor to store program data, the program data being, relative to the set-top box, information about system software and application software.
9. The set-top box as recited in claim 1, wherein the processor-executable instructions further comprise processor-executable instructions that, when executed, cause the processor to store program data, the program data being, relative to the set-top box, information about system software
and application software.
10. The set-top box as recited in claim 1, wherein the processor-executable instructions further comprise processor-executable instructions that, when executed, cause the processor to store program quality assurance data, the program quality assurance data being, relative to the set- top box, software state data of current operations of system software and application software.
10. The set-top box as recited in claim 1, wherein the processor-executable instructions further comprise processor-
executable instructions that, when executed, cause the processor to store program quality assurance data, the program quality assurance data being, relative to the set-top
box, software state data of current operations of system software and application software.
11. The set-top box as recited in claim 1, wherein the set-top box data further comprises identification data, the identification data including a location of the set-top box and information derived from physical data and program data.
11. The set-top box as recited in claim 1, wherein the set-top box data further comprises identification data, the
identification data including a location of the set-top box and information derived from physical data and program data.
12. The set-top box as recited in claim 1, wherein the set-top box data further comprises self-diagnostic data, the self-diagnostic data being information relative to faults in physical data, physical quality assurance data, program data, program quality assurance data, interactive data, and the environmental data.
12. The set-top box as recited in claim 1, wherein the set-top box data further comprises self-diagnostic data, the self-diagnostic data being information relative to faults in physical data, physical quality assurance data, program data, program quality assurance data, the interactive data, and the environmental data.
13. The set-top box as recited in claim 1, wherein the environmental data is selected from the group consisting of amenity interaction, lighting status, thermostat status, window shades status, and door status.

14. The set-top box as recited in claim 1, wherein the environmental data is selected from the group consisting of amenity interaction, lighting status, thermostat status, window shades status, and door status.
14. The set-top box as recited in claim 1, wherein the housing further comprises a housing-dongle combination securing the signal input, the signal output, the processor, the memory, the storage, and an active sound control circuit portion therewith
16. The set-top box as recited in claim 1, wherein the housing further comprises a housing-dongle combination securing the signal input, the signal output, the processor, the memory, the storage, and an active sound control circuit portion therewith.
15. The set-top box as recited in claim 14, wherein the processor and the memory are distributed through the housing- dongle combination
17. The set-top box as recited in claim 16, wherein the processor and the memory are distributed through the housing-dongle combination.
16. The set-top box as recited in claim 1, wherein the display is selected from the group consisting of televisions and electronic visual display devices.

18. The set-top box as recited in claim 1, wherein the display is selected from the group consisting of televisions and electronic visual display devices.
17. A set-top box comprising: 
a housing securing a signal input, a signal output, a processor, memory, storage, and a wireless transceiver therein; 

a busing architecture communicatively interconnecting the signal input, the signal output, the processor, the memory, the storage, and the wireless transceiver therein; 

the signal input configured to receive a source signal from an external source; 

the signal output configured to forward a fully tuned signal to a display; and 

the memory accessible to the processor, the memory including processor-executable instructions that, when executed, cause the processor to: 







receive environmental data via the wireless transceiver, the environmental data being, relative to the set-top box, information about an amenity, the amenity being one of a plurality of amenities at a residential property, the set-top box being co-located at the residential property, 







store set-top box data at the set-top box, the set- top box data including the environmental data, 


maintain the set-top box data at the set-top box, 

render a map view of the residential property at the set-top box, the map view of the residential property based on obtained map data, the map view including an interactive graphical representation of the residential property and the plurality of amenities, 



annotate the interactive graphical representation of the residential property at the set-top box with at least a portion of the set-top box data, and 

send at least a portion of the annotated interactive graphical representation of the residential property to a proximate wireless-enabled interactive device.
19. A set-top box comprising:
a housing securing a signal input, a signal output, a processor, memory, storage, and a wireless transceiver therein;

a busing architecture communicatively interconnecting the signal input, the signal output, the processor, the memory, the storage, and the wireless transceiver therein; 

the signal input configured to receive a source signal from an external source;

the signal output configured to forward a fully tuned signal to a display; and

the memory accessible to the processor, the memory including processor-executable instructions that when executed, cause the processor to: 

receive interactive data at the set-top box via the set-top box, the interactive data being, relative to the set-top box, information about display-based interactions with the set-top box,

receive environmental data via the wireless transceiver the environmental data being, relative to the set-top box, information about an amenity, the amenity being one of a plurality of amenities at a residential property,
the set-top box being co-located at the residential property, 

receive smart device data via the wireless transceiver the smart device data being information from a proximate wireless-enabled interactive programmable device interacting with the set-top box,

store set-top box data at the set-top box, the set-top box data including the interactive data, the environmental data, and the smart device data, 

maintain the set-top box data at the set-top box,

render a map view of the residential property at the set-top box, the map view of the residential property based on obtained map data, the map view including an interactive graphical representation of the residential property, the plurality of amenities, and the proximate wireless enabled interactive programmable device,

annotate the interactive graphical representation of the residential property at the set-top box with at least a portion of the set-top box data, 

send at least a portion of the annotated interactive graphical representation of the residential property to the proximate wireless-enabled interactive device.
19. A set-top box comprising: 
a housing securing a signal input, a signal output, a processor, memory, storage, and a wireless transceiver therein; 

a busing architecture communicatively interconnecting the signal input, the signal output, the processor, the memory, the storage, and the wireless transceiver therein; 

the signal input configured to receive a source signal from an external source; 

the signal output configured to forward a fully tuned signal to a display; and 

the memory accessible to the processor, the memory including processor-executable instructions that, when executed, cause the processor to: 







receive environmental data via the wireless transceiver, the environmental data being, relative to the set-top box, information about an amenity, the amenity being one of a plurality of amenities on a residential property co- located with the set-top box, 







store set-top box data at the set-top box, the set- top box data including the environmental data, 


maintain the set-top box data at the set-top box, 

render a map view of the residential property at the set-top box, the map view of the residential property based on obtained map data, the map view including an interactive graphical representation of the residential property and the plurality of amenities, 



annotate the interactive graphical representation of the residential property at the set-top box with at least a portion of the set-top box data, 

send via the wireless transceiver at the set-top box the annotated interactive graphical representation of the residential property to a proximate wireless-enabled interactive programmable device, and 

receive via the wireless transceiver at the set- top box an interactive instruction relative to the annotated interactive graphical representation of the residential property.
20. A set-top box comprising:
a housing securing a signal input, a signal output, a processor, memory, storage, and a wireless transceiver therein;

a busing architecture communicatively interconnecting the signal input, the signal output, the processor, the memory, the storage, and the wireless transceiver therein; 

the signal input configured to receive a source signal from an external source;

the signal output configured to forward a fully tuned signal to a display; and

the memory accessible to the processor, the memory including processor-executable instructions that when executed, cause the processor to: 

receive interactive data at the set-top box via the set-top box, the interactive data being, relative to the set-top box, information about display-based interactions with the set-top box,

receive environmental data via the wireless transceiver the environmental data being, relative to the set-top box, information about an amenity, the amenity being one of a plurality of amenities on a residential property
co-located with the set-top box, 

receive smart device data via the wireless transceiver the smart device data being information from a proximate wireless-enabled interactive programmable device interacting with the set-top box,

store set-top box data at the set-top box, the set-top box data including the interactive data, the environmental data, and the smart device data, 

maintain the set-top box data at the set-top box,

render a map view of the residential property at the set-top box, the map view of the residential property based on obtained map data, the map view including an interactive graphical representation of the residential property, the plurality of amenities, and the proximate wireless enabled interactive programmable device,

annotate the interactive graphical representation of the residential property at the set-top box with at least a portion of the set-top box data, 

send via the wireless transmitter at the set-top box the annotated interactive graphical representation of the residential property to the proximate wireless-enabled interactive programmable device, and

receive via the wireless transmitter at the set-top box an interactive instruction relative to the annotated interactive graphical representation of the residential property.







Claims 1 – 16 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 12, 14 and 16 - 19 of U.S. Patent No. 10,721,518 in view of Elcock et al., US Pub. 2018/0167228 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claim is obvious over the conflicting patent claim.  The difference between the instant independent Claims 1 and 19 and the conflicting independent patent claims 1 and 19 is that the instant application does not contain several limitations found in the corresponding patented claims and therefore, the patented claims are narrower in scope than the examined claims.  Also, the difference between the instant and conflicting patent claims is the addition of limitation proximate wireless-enabled interactive device in the instant claim. See the table below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to pair LAN based devices and the IoT devices throughout the house which would allow mobile devices, digital televisions or set-top boxes to interface with the smart home system as taught by Elcock, ([0004]).  One of ordinary skill in the art would understand that to pair devices, they must be proximate to each other.



Instant Application 17/713,498
US Patent 10,721,518
A set-top box comprising: 
a housing securing a signal input, a signal output, a processor, memory, storage, and a wireless transceiver therein;
 
a busing architecture communicatively interconnecting the signal input, the signal output, the processor, the memory, the storage, and the wireless transceiver therein; 

the signal input configured to receive a source signal from an external source; 

the signal output configured to forward a fully tuned signal to a display; and 

the memory accessible to the processor, the memory including processor-executable instructions that, when executed, cause the processor to: 







receive environmental data via the wireless transceiver, the environmental data being, relative to the set-top box, information about an amenity, the amenity being one of a plurality of amenities at a residential property, the set-top box being co-located at the residential property, 








store set-top box data at the set-top box, the set- top box data including the environmental data, 


maintain the set-top box data at the set-top box, 

render a map view of the residential property at the set-top box, the map view of the residential property based on obtained map data, the map view including an interactive graphical representation of the residential property and the plurality of amenities, 



annotate the interactive graphical representation of the residential property at the set-top box with at least a portion of the set-top box data, and 

send the annotated interactive graphical representation of a residential property to a proximate wireless-enabled interactive device.

1. A set-top box comprising:
a housing securing a signal input, a signal output, a processor, memory, storage, and a wireless transceiver therein;

a busing architecture communicatively interconnecting the signal input, the signal output, the processor, the memory, the storage, and the wireless transceiver therein;

the signal input configured to receive a source signal from an external source;

the signal output configured to forward a fully tuned signal to a display; and

the memory accessible to the processor, the memory including processor-executable instructions that, when executed, cause the processor to:

receive interactive data at the set-top box via the set-top box, the interactive data being, relative to the set-top box, information about display-based interactions with the set-top box,

receive environmental data via the wireless transceiver, the environmental data being, relative to the set-top box, information about an amenity, the amenity being one of a plurality of amenities at a residential property,
the set-top box being co-located at the residential property,

receive smart device data via the wireless transceiver, the smart device data being information from a proximate wireless-enabled interactive programmable device
interacting with the set-top box, 

store set-top box data at the set-top box, the set-top box data including the interactive data, the environmental data, and the smart device data, 

maintain the set-top box data at the set-top box,

render a map view of the residential property at the set-top box, the map view of the residential property based on obtained map data, the map view including an interactive
graphical representation of the residential property, the plurality of amenities, and the proximate wireless enabled interactive programmable device,

annotate the interactive graphical representation of the residential property at the set-top box with at least a portion of the set-top box data, and

send the annotated interactive graphical representation of the residential property to the display
2. The set-top box as recited in claim 1, wherein the residential property is selected from the group consisting of single-family homes, duplexes, townhomes, and apartments
2. The set-top box as recited in claim 1, wherein the residential property is selected from the group consisting of single family homes, duplexes, townhomes, and apartments.
3. The set-top box as recited in claim 1, wherein the processor-executable instructions further comprise processor-executable instructions that, when executed, cause the processor to render a 3-D perspective view of the residential property.

3. The set-top box as recited in claim 1, wherein the processor-executable instructions further comprise processor-
executable instructions that, when executed, cause the processor to render a 3-D perspective view of the residential property
4. The set-top box as recited in claim 1, wherein the processor-executable instructions further comprise processor-executable instructions that, when executed, cause the processor to render a multi-floor view of the residential property.

4. The set-top box as recited in claim 1, wherein the processor-executable instructions further comprise processor-
executable instructions that, when executed, cause the processor to render a multi-floor view of the residential property.
5. The set-top box as recited in claim 1, wherein the processor-executable instructions further comprise processor-executable instructions that, when executed, cause the processor to render a 2-D top plan view of at least a portion of the residential property
5. The set-top box as recited in claim 1, wherein the processor-executable instructions further comprise processor-
executable instructions that, when executed, cause the processor to render a 2-D top plan view of at least a portion of the residential property.
6. The set-top box as recited in claim 1, wherein the processor-executable instructions further comprise processor-executable instructions that, when executed, cause the processor to render a map view of a room of the residential property.
6. The set-top box as recited in claim 1, wherein the processor-executable instructions further comprise processor-executable instructions that, when executed, cause the processor to render a map view of a room of the residential property.
7. The set-top box as recited in claim 1, wherein the processor-executable instructions further comprise processor-executable instructions that, when executed, cause the processor to store physical data, the physical data being, relative to the set-top box, specifications of hardware and cable connection arrangements at the time of installation.

7. The set-top box as recited in claim 1, wherein the processor-executable instructions further comprise processor-
executable instructions that, when executed, cause the processor to store physical data, the physical data being, relative to the set-top box, specifications of hardware and cable connection arrangements at the time of installation.
8. The set-top box as recited in claim 1, wherein the processor-executable instructions further comprise processor-executable instructions that, when executed, cause the processor to store physical quality assurance data, the physical quality assurance data being, relative to the set- top box, physical state data of a current condition of hardware and cable connections.
8. The set-top box as recited in claim 1, wherein the processor-executable instructions further comprise processor-
executable instructions that, when executed, cause the processor to store physical quality assurance data, the physical quality assurance data being, relative to the set-top box, physical state data of a current condition of hardware and cable connections.
9. The set-top box as recited in claim 1, wherein the processor-executable instructions further comprise processor-executable instructions that, when executed, cause the processor to store program data, the program data being, relative to the set-top box, information about system software and application software.
9. The set-top box as recited in claim 1, wherein the processor-executable instructions further comprise processor-executable instructions that, when executed, cause the processor to store program data, the program data being, relative to the set-top box, information about system software
and application software.
10. The set-top box as recited in claim 1, wherein the processor-executable instructions further comprise processor-executable instructions that, when executed, cause the processor to store program quality assurance data, the program quality assurance data being, relative to the set- top box, software state data of current operations of system software and application software.
10. The set-top box as recited in claim 1, wherein the processor-executable instructions further comprise processor-
executable instructions that, when executed, cause the processor to store program quality assurance data, the program quality assurance data being, relative to the set-top
box, software state data of current operations of system software and application software.
11. The set-top box as recited in claim 1, wherein the set-top box data further comprises identification data, the identification data including a location of the set-top box and information derived from physical data and program data.
11. The set-top box as recited in claim 1, wherein the set-top box data further comprises identification data, the
identification data including a location of the set-top box and information derived from physical data and program data.
12. The set-top box as recited in claim 1, wherein the set-top box data further comprises self-diagnostic data, the self-diagnostic data being information relative to faults in physical data, physical quality assurance data, program data, program quality assurance data, interactive data, and the environmental data.
12. The set-top box as recited in claim 1, wherein the set-top box data further comprises self-diagnostic data, the self-diagnostic data being information relative to faults in physical data, physical quality assurance data, program data, program quality assurance data, the interactive data, and the environmental data.
13. The set-top box as recited in claim 1, wherein the environmental data is selected from the group consisting of amenity interaction, lighting status, thermostat status, window shades status, and door status.

14. The set-top box as recited in claim 1, wherein the environmental data is selected from the group consisting of amenity interaction, lighting status, thermostat status, window shades status, and door status.
14. The set-top box as recited in claim 1, wherein the housing further comprises a housing-dongle combination securing the signal input, the signal output, the processor, the memory, the storage, and an active sound control circuit portion therewith
16. The set-top box as recited in claim 1, wherein the housing further comprises a housing-dongle combination securing the signal input, the signal output, the processor, the memory, the storage, and an active sound control circuit portion therewith.
15. The set-top box as recited in claim 14, wherein the processor and the memory are distributed through the housing- dongle combination
17. The set-top box as recited in claim 16, wherein the processor and the memory are distributed through the housing-dongle combination.
16. The set-top box as recited in claim 1, wherein the display is selected from the group consisting of televisions and electronic visual display devices.

18. The set-top box as recited in claim 1, wherein the display is selected from the group consisting of televisions and electronic visual display devices.
19. A set-top box comprising: 
a housing securing a signal input, a signal output, a processor, memory, storage, and a wireless transceiver therein; 

a busing architecture communicatively interconnecting the signal input, the signal output, the processor, the memory, the storage, and the wireless transceiver therein; 

the signal input configured to receive a source signal from an external source; 

the signal output configured to forward a fully tuned signal to a display; and 

the memory accessible to the processor, the memory including processor-executable instructions that, when executed, cause the processor to: 







receive environmental data via the wireless transceiver, the environmental data being, relative to the set-top box, information about an amenity, the amenity being one of a plurality of amenities on a residential property co- located with the set-top box, 







store set-top box data at the set-top box, the set- top box data including the environmental data, maintain the set-top box data at the set-top box, 


render a map view of the residential property at the set-top box, the map view of the residential property based on obtained map data, the map view including an interactive graphical representation of the residential property and the plurality of amenities, 



annotate the interactive graphical representation of the residential property at the set-top box with at least a portion of the set-top box data, 

send via the wireless transceiver at the set-top box the annotated interactive graphical representation of the residential property to a proximate wireless-enabled interactive programmable device, and 

receive via the wireless transceiver at the set- top box an interactive instruction relative to the annotated interactive graphical representation of the residential property.
19. A set-top box comprising:
a housing securing a signal input, a signal output, a processor, memory, storage, and a wireless transceiver therein;

a busing architecture communicatively interconnecting the signal input, the signal output, the processor, the memory, the storage, and the wireless transceiver therein; 

the signal input configured to receive a source signal from an external source;

the signal output configured to forward a fully tuned signal to a display; and

the memory accessible to the processor, the memory including processor-executable instructions that when executed, cause the processor to: 

receive interactive data at the set-top box via the set-top box, the interactive data being, relative to the set-top box, information about display-based interactions with the set-top box,

receive environmental data via the wireless transceiver the environmental data being, relative to the set-top box, information about an amenity, the amenity being one of a plurality of amenities on a residential property
co-located with the set-top box, 

receive smart device data via the wireless transceiver the smart device data being information from a proximate wireless-enabled interactive programmable device interacting with the set-top box,

store set-top box data at the set-top box, the set-top box data including the interactive data, the environmental data, and the smart device data, maintain the set-top box data at the set-top box,

render a map view of the residential property at the set-top box, the map view of the residential property based on obtained map data, the map view including an interactive graphical representation of the residential property, the plurality of amenities, and the proximate wireless enabled interactive programmable device,

annotate the interactive graphical representation of the residential property at the set-top box with at least a portion of the set-top box data, 

send the annotated interactive graphical representation of the residential property to the display, and



receive via the wireless transmitter at the set-top box an interactive instruction relative to the annotated interactive graphical representation of the residential property.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 – 3, 5 – 6, 8 – 11 and 16 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flores Guerra, US Pub. 2019/0044826 A1 (hereinafter Flores Guerra) [as included in the IDS dated April 5, 2022] in view of Elcock et al., US Pub. 2018/0167228 A1 (hereinafter Elcock).

In regards to Claim 1, Flores Guerra discloses a set-top box (Flores Guerra: [0002], [0019], [0023] and [0030], where examples of an electronic device which map and control IoT devices include a set top box) comprising: 
a housing securing a signal input, a signal output, a processor, memory, storage, and a wireless transceiver therein (Flores Guerra: Fig. 3 and [0023] – [0025], where a communication module 312 receives IoT device information [signal input] from one or more IoT devices via communication networks and broadcasting command and control signals [signal output] 306 to IoT devices; Fig. 3 and [0023] – [0025], where the electronic device includes floor plan editor module 318 and control logic [processor] 316; Fig. 3 and [0027] – [0028], where the electronic device may include storage units 310, for example memory; [0012], where the electronic device can include a transceiver to communicate wirelessly with IoT devices)
a busing architecture communicatively interconnecting the signal input, the signal output, the processor, the memory, the storage, and the wireless transceiver therein (Flores Guerra: Fig. 2 and [0020], where the electronic device includes a local communication bus to communicate with a storage medium; Fig. 3 and [0023], where the electronic device 302 includes a communication module 312, GUI rendering module 322, floor plan editor module 318, control logic 316 and storage unit 310 which all operate together in the electronic device 302); 
the signal input configured to receive a source signal from an external source (Flores Guerra: [0021], where the electronic device or STB 202 may access a remote server to download information, operational settings, parameters, network settings, or specific instructions); 
the signal output configured to forward a signal to a display (Flores Guerra: Fig. 3 and [0026], where GUI rendering module 322 creates and displays a GUI for display on a screen coupled to the electronic device or STB 302); and 
the memory accessible to the processor, the memory including processor-executable instructions that, when executed (Flores Guerra: [0033], where processor-executable instructions and program modules represent examples of program code for executing steps of the method disclosed), cause the processor to: 
receive environmental data via the wireless transceiver, the environmental data being, relative to the set-top box, information about an amenity, the amenity being one of a plurality of amenities at a residential property, (Flores Guerra: [0024], where the electronic device or STB receives IoT device information [environmental data], such as spatial information and operational parameters/network settings, from one or more IoT devices [amenities] via a communications network; Fig. 2 and [0020], where IoT can communicate signals to the electronic device or STB via more than one communication network, e.g., using multiple wireless communication protocols and techniques; [0012], where a transceiver in the electronic device or STB communicates signals to transceivers included in the IoT devices), 
store set-top box data at the set-top box, the set- top box data including the environmental data (Flores Guerra: Fig. 3 and [0023], where the electronic device or STB includes a storage unit 310 storing floorplan templates [set-top box data] 320; Fig. 3 and [0028], where the electronic device or STB generates or receives floorplan templates 320 with are store in one of the storage units 310; Fig. 3 and [0029], where indicia representing physical objects [set-top box data] in the environment, e.g. a wall, furniture, a plant, a painting, a lamp, a staircase, a bathroom fixture, or a plumbing fixture, can be saved in one or more storage units 310 of the electronic device or STB) 
maintain the set-top box data at the set-top box (Flores Guerra: Fig. 3 and [0023], where the electronic device or STB includes a storage unit 310 storing floorplan templates [set-top box data] 320), 
render a map view of the residential property at the set-top box, the map view of the residential property based on obtained map data, the map view including an interactive graphical representation of the residential property and the plurality of amenities (Flores Guerra: [0010], where a digital map [map view] representing positions of the IoT devices [plurality of amenities] is generated; Fig. 2 and [0022], where a graphical user interface 226 displays settings for IoT devices as well as a digital map representing positions of IoT devices on a floorplan of the environment [graphical representation of the residential property]; Fig. 3 and [0026], where a GUI includes a digital map showing physical locations of the IoT devices based on the received IoT device information 308; Fig. and [0027], where the digital map may indicate a name of a room, such as a living room, that houses the IoT device in the environment; Fig. 3 and [0023] where an electronic device 302 or STB displays a digital map that includes location information and operational settings for one or more IoT devices managed by electronic device 302; [0019], where examples of an environment can include a residence), 
annotate the interactive graphical representation of the residential property at the set-top box with at least a portion of the set-top box data (Flores Guerra: Fig. 3 and [0029], where a floorplan editor module 318  allows adding of additional elements or features [annotate] to a floorplan or digital map.  For example, a floorplan template can be modified to include indicia representing physical objects [set-top box data], e.g. a wall, furniture, a plant, a painting, a lamp, a staircase, a bathroom fixture, or a plumbing fixture, in the environment.  These indicia can be saved in one or more storage units 310 of the electronic device or STB; Fig. 4 and [0030], where information including spatial locations of one or more IoT devices [set-top box data] is received and each IoT device is associated with a respective position in the environment based on the spatial information), and 
send the annotated interactive graphical representation of a residential property to a wireless-enabled interactive device (Flores Guerra: Fig. 1B and [0017], where a graphical user interface 100B of a user’s computing device, e.g. a mobile phone, is showing the floor plan with IoT devices and their respective locations with respect to the environment).
But Flores Guerra fails to explicitly disclose the signal output configured to forward a fully tuned signal to a display; the set-top box being co-located at the residential property; and send information to a proximate wireless-enabled interactive device (emphasis added to distinguish elements not explicitly taught by Flores Guerra).
	Elcock from a similar endeavor teaches the signal input configured to receive a source signal from an external source (Elcock: Fig. 1 and [0024], where STBs are able to utilize services offered through the cable or satellite network 102 for media content distribution);
the signal output configured to forward a fully tuned signal to a display (Elcock: Fig. 6 and [0065], where STB receives television program data as well as IoT device status and receiving input controls in GUIs that are output as visual content for display on a television); 
the set-top box being co-located at the residential property (Elcock: Fig. 1 and [0037], where the connections among network gateway 114 and set-top boxes 104A-N via the LAN 109 may be utilized to access various IoT devices 130-136 that are located near STBs and network gateway within the home; [0027], where an STB may be paired with one or more of the IoT devices.  Note: For pairing, the STB must be co-located with the IoT devices); 
store set-top box data at the set-top box, the set- top box data including the environmental data (Elcock: Fig. 6 and [0067], where the STB includes an IoT device table or database 609; [0028], where information regarding IoT devices is collected in an IoT device table at a respective STB and stored when the IoT device table is directly paired with the STB); and
send information to a proximate wireless-enabled interactive device (Elcock: [0028], mobile device 120A-N is paired with IoT devices 130-136 which indicates that mobile device is proximate with the IoT devices; [0004] and [0023], where a mobile device may include a smartphone; [0026] – [0028], where mobile devices may receive status information of the IoT devices as stored in an IoT device database).
	Because there has been a significant increase in the use of internet of things IoT devices within the home that have wireless support, there is a need for improved communication and control of IoT devices via customer premises equipment, such as a set-top box, (Elcock: [0002] – [0003]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Flores Guerra in view of Elcock such that pairing occurs between LAN based devices and the IoT devices throughout the house which allows mobile devices, digital televisions or set-top boxes to interface with the system, (Elcock: [0004]).
	

Regarding Claim 2, the combined teaching of Flores Guerra and Elcock discloses the set-top box as recited in claim 1, wherein the residential property is selected from the group consisting of single-family homes, duplexes, townhomes, and apartments (Flores Guerra: Fig. 1a and [0016], where IoT devices are illustrated in a home environment; [0019], where examples of the environment in which IoT devices are housed can include a residence).

Regarding Claim 3, the combined teaching of Flores Guerra and Elcock discloses the set-top box as recited in claim 1, wherein the processor-executable instructions further comprise processor-executable instructions that, when executed, cause the processor to render a 3-D perspective view of the residential property (Flores Guerra: [0010], where a digital map representing the 3D or the 2D position of the IoT devices is generated).

Regarding Claim 5, the combined teaching of Flores Guerra and Elcock discloses the set-top box as recited in claim 1, wherein the processor-executable instructions further comprise processor-executable instructions that, when executed, cause the processor to render a 2-D top plan view of at least a portion of the residential property (Flores Guerra: [0010], where a digital map representing the 3D or the 2D position of the IoT devices is generated).

Regarding Claim 6, the combined teaching of Flores Guerra and Elcock discloses the set-top box as recited in claim 1, wherein the processor-executable instructions further comprise processor-executable instructions that, when executed, cause the processor to render a map view of a room of the residential property (Flores Guerra: Fig. 1A and [0016], where Figs. 1A and 1B illustrate a digital map of the environment representing rooms such as living/dining room, bedroom, kitchen, bathroom, etc.).


Regarding Claim 8, the combined teaching of Flores Guerra and Elcock discloses the set-top box as recited in claim 1, wherein the processor-executable instructions further comprise processor-executable instructions that, when executed, cause the processor to store physical quality assurance data, the physical quality assurance data being, relative to the set- top box, physical state data of a current condition of hardware and cable connections (Flores Guerra: [0018], where the status type reflecting connectivity of an IoT device can identify whether the IoT device is an ON state, Off state, or a SLEEP state).

Regarding Claim 9, the combined teaching of Flores Guerra and Elcock discloses the set-top box as recited in claim 1, wherein the processor-executable instructions further comprise processor-executable instructions that, when executed, cause the processor to store program data, the program data being, relative to the set-top box, information about system software and application software (Flores Guerra: Fig. 2 and [0019], where the GUI of the electronic device or STB is associated with an application program configured to run on the electronic device; [0033], where a computer program product or program code is stored in a computer readable medium).

Regarding Claim 10, the combined teaching of Flores Guerra and Elcock discloses the set-top box as recited in claim 1, wherein the processor-executable instructions further comprise processor-executable instructions that, when executed, cause the processor to store program quality assurance data, the program quality assurance data being, relative to the set- top box, software state data of current operations of system software and application software (Flores Guerra: [0018], where the status type reflecting connectivity of an IoT device can identify whether the IoT device is an ON state, Off state, or a SLEEP state).

Regarding Claim 11, the combined teaching of Flores Guerra and Elcock discloses the set-top box as recited in claim 1, wherein the set-top box data further comprises identification data, the identification data including a location of the set-top box and information derived from physical data and program data (Elcock: [0032], where an identifier of a particular set-top box may be stored; [0042] and [0054], where an identifier of an STB that is paired with an IoT device may include an IP address;    Flores Guerra: [0002], where spatial locations of IoT devices is received; [0001], where examples of IoT devices can include set-top boxes; [0026], where physical locations of IoT devices can be displayed as well as information pertaining to settings and operational parameters of the IoT devices).

Regarding Claim 12, the combined teaching of Flores Guerra and Elcock discloses the set-top box as recited in claim 1.  But Flores Guerra and Elcock fail to explicitly disclose, wherein the set-top box data further comprises self-diagnostic data, the self-diagnostic data being information relative to faults in physical data, physical quality assurance data, program data, program quality assurance data, interactive data, and the environmental data.
Wilson from a similar endeavor teaches wherein the set-top box data further comprises self-diagnostic data, the self-diagnostic data being information relative to faults in physical data, physical quality assurance data, program data, program quality assurance data, interactive data, and the environmental data (Wilson: [0047], where STB for home automation control includes diagnostics and reporting capabilities).
Because current home automation systems typically elaborate specialized controller, expensive liquid crystal display panels and media centers, they may not be affordable for most homeowners (Wilson: [0004]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Flores Guerra and Elcock in view of Wilson in which a home automation controllable device includes a set top box and allows for diagnostics and reporting capabilities (Wilson: [0047]).

Regarding Claim 13, the combined teaching of Flores Guerra and Elcock discloses the set-top box as recited in claim 1, wherein the environmental data is selected from the group consisting of amenity interaction, lighting status, thermostat status, window shades status, and door status (Flores Guerra: [0016], where IoT devices could include smart lighting, a thermostat, door and window sensors, etc.; Fig. 1B and [0017] – [0018], where information regarding a certain amenity can be displayed by clicking on the appropriate icon in region 120 of the interface of the electronic device).

Regarding Claim 14, the combined teaching of Flores Guerra and Elcock discloses the set-top box as recited in claim 1, wherein the housing further comprises the signal input, the signal output, the processor, the memory, the storage, and an active sound control circuit portion therewith (Flores Guerra: Fig. 3 and [0023] – [0025], where a communication module 312 receives IoT device information [signal input] from one or more IoT devices via communication networks and broadcasting command and control signals [signal output] 306 to IoT devices; Fig. 3 and [0023] – [0025], where the electronic device includes floor plan editor module 318 and control logic [processor] 316; Fig. 3 and [0027] – [0028], where the electronic device may include storage units 310, for example memory;   Elcock: [0029], where a standardized control profile is available for a speaker type IoT device).  But Flores Guerra and Elcock fail to explicitly disclose wherein the housing further comprises a housing-dongle combination securing the signal input, the signal output, the processor, the memory, the storage, and an active sound control circuit portion therewith (emphasis added to distinguish elements not explicitly taught by Flores Guerra and Elcock).
	Attfield from a similar endeavor teaches wherein the housing further comprises a
housing-dongle combination securing various connections (Attfield: [0011] and
[0030] - [0032]; Peripherals are connected to the system via a dongle for encrypting or decrypting files that pass through the peripheral device that sits between the secure and normal operating environments.  Dongle securely separates peripheral and host. Components include storage, hardware for interfacing with the input device, output to a display device).
Because unsecure data could pass through a peripheral device to gain access to a secure computing environment, a dongle housing encryption and decryption subsystem is placed in between the unsecure sources and the peripheral that can encrypt and decrypt data intended for the secure computing environment, (Attfield: Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Flores Guerra and Elcock in view of Attfield to ensure that the inherent vulnerability of unsecure data reaching the secure world via peripheral devices is closed, (Attfield: [00121).

Regarding Claim 15, the combined teaching of Flores Guerra, Elcock and Attfield discloses the set-top box as recited in claim 14, wherein the processor and the memory are distributed through the housing- dongle combination (Attfield: [0030] and [0034], where a hardware device containing certain required components is inserted between the peripheral and the host. Computing devices such as smartphones, tablet computers, and devices in the "Internet of Things", typically contain memory).

Regarding Claim 16, the combined teaching of Flores Guerra and Elcock discloses the set-top box as recited in claim 1, wherein the display is selected from the group consisting of televisions and electronic visual display devices (Flores Guerra: [0031], where the GUI displaying the digital map is rendered on a screen or a monitor coupled to the electronic device; [0026], where the GUI is displayed on a screen coupled to the electronic device).

In regards to Claim 17, Flores Guerra discloses a set-top box (Flores Guerra: [0002], [0019], [0023] and [0030], where examples of an electronic device which map and control IoT devices include a set top box) comprising: 
a housing securing a signal input, a signal output, a processor, memory, storage, and a wireless transceiver therein (Flores Guerra: Fig. 3 and [0023] – [0025], where a communication module 312 receives IoT device information [signal input] from one or more IoT devices via communication networks and broadcasting command and control signals [signal output] 306 to IoT devices; Fig. 3 and [0023] – [0025], where the electronic device includes floor plan editor module 318 and control logic [processor] 316; Fig. 3 and [0027] – [0028], where the electronic device may include storage units 310, for example memory; [0012], where the electronic device can include a transceiver to communicate wirelessly with IoT devices); 
a busing architecture communicatively interconnecting the signal input, the signal output, the processor, the memory, the storage, and the wireless transceiver therein (Flores Guerra: Fig. 2 and [0020], where the electronic device includes a local communication bus to communicate with a storage medium; Fig. 3 and [0023], where the electronic device 302 includes a communication module 312, GUI rendering module 322, floor plan editor module 318, control logic 316 and storage unit 310 which all operate together in the electronic device 302); 
the signal input configured to receive a source signal from an external source (Flores Guerra: [0021], where the electronic device or STB 202 may access a remote server to download information, operational settings, parameters, network settings, or specific instructions); 
the signal output configured to forward a signal to a display (Flores Guerra: Fig. 3 and [0026], where GUI rendering module 322 creates and displays a GUI for display on a screen coupled to the electronic device or STB 302); and 
the memory accessible to the processor, the memory including processor-executable instructions that, when executed (Flores Guerra: [0033], where processor-executable instructions and program modules represent examples of program code for executing steps of the method disclosed), cause the processor to: 
receive environmental data via the wireless transceiver, the environmental data being, relative to the set-top box, information about an amenity, the amenity being one of a plurality of amenities at a residential property, (Flores Guerra: [0024], where the electronic device or STB receives IoT device information [environmental data], such as spatial information and operational parameters/network settings, from one or more IoT devices [amenities] via a communications network; Fig. 2 and [0020], where IoT can communicate signals to the electronic device or STB via more than one communication network, e.g., using multiple wireless communication protocols and techniques; [0012], where a transceiver in the electronic device or STB communicates signals to transceivers included in the IoT devices), 
store set-top box data at the set-top box, the set- top box data including the environmental data (Flores Guerra: Fig. 3 and [0023], where the electronic device or STB includes a storage unit 310 storing floorplan templates [set-top box data] 320; Fig. 3 and [0028], where the electronic device or STB generates or receives floorplan templates 320 with are store in one of the storage units 310; Fig. 3 and [0029], where indicia representing physical objects [set-top box data] in the environment, e.g. a wall, furniture, a plant, a painting, a lamp, a staircase, a bathroom fixture, or a plumbing fixture, can be saved in one or more storage units 310 of the electronic device or STB), 
maintain the set-top box data at the set-top box (Flores Guerra: Fig. 3 and [0023], where the electronic device or STB includes a storage unit 310 storing floorplan templates [set-top box data] 320), 
render a map view of the residential property at the set-top box, the map view of the residential property based on obtained map data, the map view including an interactive graphical representation of the residential property and the plurality of amenities (Flores Guerra: [0010], where a digital map [map view] representing positions of the IoT devices [plurality of amenities] is generated; Fig. 2 and [0022], where a graphical user interface 226 displays settings for IoT devices as well as a digital map representing positions of IoT devices on a floorplan of the environment [graphical representation of the residential property]; Fig. 3 and [0026], where a GUI includes a digital map showing physical locations of the IoT devices based on the received IoT device information 308; Fig. and [0027], where the digital map may indicate a name of a room, such as a living room, that houses the IoT device in the environment; Fig. 3 and [0023] where an electronic device 302 or STB displays a digital map that includes location information and operational settings for one or more IoT devices managed by electronic device 302; [0019], where examples of an environment can include a residence), 
annotate the interactive graphical representation of the residential property at the set-top box with at least a portion of the set-top box data (Flores Guerra: Fig. 3 and [0029], where a floorplan editor module 318  allows adding of additional elements or features [annotate] to a floorplan or digital map.  For example, a floorplan template can be modified to include indicia representing physical objects [set-top box data], e.g. a wall, furniture, a plant, a painting, a lamp, a staircase, a bathroom fixture, or a plumbing fixture, in the environment.  These indicia can be saved in one or more storage units 310 of the electronic device or STB; Fig. 4 and [0030], where information including spatial locations of one or more IoT devices [set-top box data] is received and each IoT device is associated with a respective position in the environment based on the spatial information), and 
send at least a portion of the annotated interactive graphical representation of the residential property to a wireless-enabled interactive device (Flores Guerra: Fig. 1B and [0017], where a graphical user interface 100B of a user’s computing device, e.g. a mobile phone, is showing the floor plan with IoT devices and their respective locations with respect to the environment).
But Flores Guerra fails to explicitly disclose the signal output configured to forward a fully tuned signal to a display; the set-top box being co-located at the residential property; and send information to a proximate wireless-enabled interactive device (emphasis added to distinguish elements not explicitly taught by Flores Guerra).
	Elcock from a similar endeavor teaches the signal input configured to receive a source signal from an external source (Elcock: Fig. 1 and [0024], where STBs are able to utilize services offered through the cable or satellite network 102 for media content distribution);
the signal output configured to forward a fully tuned signal to a display (Elcock: Fig. 6 and [0065], where STB receives television program data as well as IoT device status and receiving input controls in GUIs that are output as visual content for display on a television); 
the set-top box being co-located at the residential property (Elcock: Fig. 1 and [0037], where the connections among network gateway 114 and set-top boxes 104A-N via the LAN 109 may be utilized to access various IoT devices 130-136 that are located near STBs and network gateway within the home; [0027], where an STB may be paired with one or more of the IoT devices.  Note: For pairing, the STB must be co-located with the IoT devices); 
store set-top box data at the set-top box, the set- top box data including the environmental data (Elcock: Fig. 6 and [0067], where the STB includes an IoT device table or database 609; [0028], where information regarding IoT devices is collected in an IoT device table at a respective STB and stored when the IoT device table is directly paired with the STB); and
send information to a proximate wireless-enabled interactive device (Elcock: [0028], mobile device 120A-N is paired with IoT devices 130-136 which indicates that mobile device is proximate with the IoT devices; [0004] and [0023], where a mobile device may include a smartphone; [0026] – [0028], where mobile devices may receive status information of the IoT devices as stored in an IoT device database).
	Because there has been a significant increase in the use of internet of things IoT devices within the home that have wireless support, there is a need for improved communication and control of IoT devices via customer premises equipment, such as a set-top box, (Elcock: [0002] – [0003]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Flores Guerra in view of Elcock such that pairing occurs between LAN based devices and the IoT devices throughout the house which allows mobile devices, digital televisions or set-top boxes to interface with the system, (Elcock: [0004]).

Regarding Claim 18, the combined teaching of Flores Guerra and Elcock discloses the set-top box as recited in claim 17, wherein the environmental data is selected from the group consisting of amenity interaction, lighting status, thermostat status, window shades status, and door status (Flores Guerra: [0016], where IoT devices could include smart lighting, a thermostat, door and window sensors, etc.; Fig. 1B and [0017] – [0018], where information regarding a certain amenity can be displayed by clicking on the appropriate icon in region 120 of the interface of the electronic device).

In regards to Claim 19, Flores Guerra discloses a set-top box (Flores Guerra: [0002], [0019], [0023] and [0030], where examples of an electronic device which map and control IoT devices include a set top box) comprising: 
a housing securing a signal input, a signal output, a processor, memory, storage, and a wireless transceiver therein (Flores Guerra: Fig. 3 and [0023] – [0025], where a communication module 312 receives IoT device information [signal input] from one or more IoT devices via communication networks and broadcasting command and control signals [signal output] 306 to IoT devices; Fig. 3 and [0023] – [0025], where the electronic device includes floor plan editor module 318 and control logic [processor] 316; Fig. 3 and [0027] – [0028], where the electronic device may include storage units 310, for example memory; [0012], where the electronic device can include a transceiver to communicate wirelessly with IoT devices); 
a busing architecture communicatively interconnecting the signal input, the signal output, the processor, the memory, the storage, and the wireless transceiver therein (Flores Guerra: Fig. 2 and [0020], where the electronic device includes a local communication bus to communicate with a storage medium; Fig. 3 and [0023], where the electronic device 302 includes a communication module 312, GUI rendering module 322, floor plan editor module 318, control logic 316 and storage unit 310 which all operate together in the electronic device 302); 
the signal input configured to receive a source signal from an external source (Flores Guerra: [0021], where the electronic device or STB 202 may access a remote server to download information, operational settings, parameters, network settings, or specific instructions); 
the signal output configured to forward a signal to a display (Flores Guerra: Fig. 3 and [0026], where GUI rendering module 322 creates and displays a GUI for display on a screen coupled to the electronic device or STB 302); and 
the memory accessible to the processor, the memory including processor-executable instructions that, when executed (Flores Guerra: [0033], where processor-executable instructions and program modules represent examples of program code for executing steps of the method disclosed), cause the processor to: 
receive environmental data via the wireless transceiver, the environmental data being, relative to the set-top box, information about an amenity, the amenity being one of a plurality of amenities on a residential property (Flores Guerra: [0024], where the electronic device or STB receives IoT device information [environmental data], such as spatial information and operational parameters/network settings, from one or more IoT devices [amenities] via a communications network; Fig. 2 and [0020], where IoT can communicate signals to the electronic device or STB via more than one communication network, e.g., using multiple wireless communication protocols and techniques; [0012], where a transceiver in the electronic device or STB communicates signals to transceivers included in the IoT devices), 
store set-top box data at the set-top box, the set- top box data including the environmental data (Flores Guerra: Fig. 3 and [0023], where the electronic device or STB includes a storage unit 310 storing floorplan templates [set-top box data] 320; Fig. 3 and [0028], where the electronic device or STB generates or receives floorplan templates 320 with are store in one of the storage units 310; Fig. 3 and [0029], where indicia representing physical objects [set-top box data] in the environment, e.g. a wall, furniture, a plant, a painting, a lamp, a staircase, a bathroom fixture, or a plumbing fixture, can be saved in one or more storage units 310 of the electronic device or STB), 
maintain the set-top box data at the set-top box (Flores Guerra: Fig. 3 and [0023], where the electronic device or STB includes a storage unit 310 storing floorplan templates [set-top box data] 320), 
render a map view of the residential property at the set-top box, the map view of the residential property based on obtained map data, the map view including an interactive graphical representation of the residential property and the plurality of amenities (Flores Guerra: [0010], where a digital map [map view] representing positions of the IoT devices [plurality of amenities] is generated; Fig. 2 and [0022], where a graphical user interface 226 displays settings for IoT devices as well as a digital map representing positions of IoT devices on a floorplan of the environment [graphical representation of the residential property]; Fig. 3 and [0026], where a GUI includes a digital map showing physical locations of the IoT devices based on the received IoT device information 308; Fig. and [0027], where the digital map may indicate a name of a room, such as a living room, that houses the IoT device in the environment; Fig. 3 and [0023] where an electronic device 302 or STB displays a digital map that includes location information and operational settings for one or more IoT devices managed by electronic device 302; [0019], where examples of an environment can include a residence), 
annotate the interactive graphical representation of the residential property at the set-top box with at least a portion of the set-top box data (Flores Guerra: Fig. 3 and [0029], where a floorplan editor module 318  allows adding of additional elements or features [annotate] to a floorplan or digital map.  For example, a floorplan template can be modified to include indicia representing physical objects [set-top box data], e.g. a wall, furniture, a plant, a painting, a lamp, a staircase, a bathroom fixture, or a plumbing fixture, in the environment.  These indicia can be saved in one or more storage units 310 of the electronic device or STB; Fig. 4 and [0030], where information including spatial locations of one or more IoT devices [set-top box data] is received and each IoT device is associated with a respective position in the environment based on the spatial information), 
send via the wireless transceiver at the set-top box the annotated interactive graphical representation of the residential property to a wireless-enabled interactive device (Flores Guerra: Fig. 1B and [0017], where a graphical user interface 100B of a user’s computing device, e.g. a mobile phone, is showing the floor plan with IoT devices and their respective locations with respect to the environment), and 
receive via the wireless transceiver at the set- top box an interactive instruction relative to the annotated interactive graphical representation of the residential property (Flores Guerra: Fig. 3 and [0024], where the communication module 312 of the electronic device or STB receives IoT device information from one or more IoT devices which communication module could include cellular, Wi-Fi, infrared, etc.; [0025], where the control logic associates each IoT device in the environment with a respective position based on the spatial information received in the IoT device information).
But Flores Guerra fails to explicitly disclose the signal output configured to forward a fully tuned signal to a display; the set-top box being co-located at the residential property; and send information to a proximate wireless-enabled interactive programmable device (emphasis added to distinguish elements not explicitly taught by Flores Guerra).
	Elcock from a similar endeavor teaches the signal input configured to receive a source signal from an external source (Elcock: Fig. 1 and [0024], where STBs are able to utilize services offered through the cable or satellite network 102 for media content distribution);
the signal output configured to forward a fully tuned signal to a display (Elcock: Fig. 6 and [0065], where STB receives television program data as well as IoT device status and receiving input controls in GUIs that are output as visual content for display on a television); 
the set-top box being co-located at the residential property with a plurality of amenities (Elcock: Fig. 1 and [0037], where the connections among network gateway 114 and set-top boxes 104A-N via the LAN 109 may be utilized to access various IoT devices 130-136 that are located near STBs and network gateway within the home; [0027], where an STB may be paired with one or more of the IoT devices.  Note: For pairing, the STB must be co-located with the IoT devices); 
store set-top box data at the set-top box, the set- top box data including the environmental data (Elcock: Fig. 6 and [0067], where the STB includes an IoT device table or database 609; [0028], where information regarding IoT devices is collected in an IoT device table at a respective STB and stored when the IoT device table is directly paired with the STB); and
send information to a proximate wireless-enabled interactive programmable device (Elcock: [0028], mobile device 120A-N is paired with IoT devices 130-136 which indicates that mobile device is proximate with the IoT devices; [0004] and [0023], where a mobile device may include a smartphone or a laptop; [0026] – [0028], where mobile devices may receive status information of the IoT devices as stored in an IoT device database).
Because there has been a significant increase in the use of internet of things IoT devices within the home that have wireless support, there is a need for improved communication and control of IoT devices via customer premises equipment, such as a set-top box, (Elcock: [0002] – [0003]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Flores Guerra in view of Elcock such that pairing occurs between LAN based devices and the IoT devices throughout the house which allows mobile devices, digital televisions or set-top boxes to interface with the system, (Elcock: [0004]).

Regarding Claim 20, the combined teaching of Flores Guerra and Elcock disclose the set-top box as recited in claim 19, wherein the environmental data is selected from the group consisting of amenity interaction, lighting status, thermostat status, window shades status, and door status (Flores Guerra: [0016], where IoT devices could include smart lighting, a thermostat, door and window sensors, etc.; Fig. 1B and [0017] – [0018], where information regarding a certain amenity can be displayed by clicking on the appropriate icon in region 120 of the interface of the electronic device).




Claim(s) 4, 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flores Guerra in view of Elcock as applied to claim 1 above, and further in view of Wilson et al., US Pub. 2007/0192486 A1 (hereinafter Wilson) [as included in the IDS dated April 5, 2022].

Regarding Claim 4, the combined teaching of Flores Guerra and Elcock discloses the set-top box as recited in claim 1.  But Flores and Guerra fail to explicitly disclose, wherein the processor-executable instructions further comprise processor-executable instructions that, when executed, cause the processor to render a multi-floor view of the residential property.  
Wilson from a similar endeavor teaches wherein the processor-executable instructions further comprise processor-executable instructions that, when executed, cause the processor to render a multi-floor view of the residential property (Wilson: Fig. 6 and [0072]-[0074], where the floor plan for the house includes a 1st and 2nd story).
Because current home automation systems typically elaborate specialized controller, expensive liquid crystal display panels and media centers, they may not be affordable for most homeowners (Wilson: [0004]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Flores Guerra and Elcock in view of Wilson to display a home with 2 stories controlled by a client device integrated into a set top box (Wilson: Figs. 1 – 6 and [0017]).

Regarding Claim 7, the combined teaching of Flores Guerra and Elcock discloses the set-top box as recited in claim 1.  But Flores Guerra and Elcock fail to explicitly disclose, wherein the processor-executable instructions further comprise processor-executable instructions that, when executed, cause the processor to store physical data, the physical data being, relative to the set-top box, specifications of hardware and cable connection arrangements at the time of installation.
Wilson from a similar endeavor teaches wherein the processor-executable instructions further comprise processor-executable instructions that, when executed, cause the processor to store physical data, the physical data being, relative to the set-top box, specifications of hardware and cable connection arrangements at the time of installation (Wilson: Fig. 5 and [0070] – [0071], where a data structure for representing the configuration of a device state of the home automation controllable devices,  Each device is defined by a group of device state definition fields including device identification, device settings and device location).
Because current home automation systems typically elaborate specialized controller, expensive liquid crystal display panels and media centers, they may not be affordable for most homeowners (Wilson: [0004]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Flores Guerra and Elcock in view of Wilson in which a home automation controllable device includes a set top box (Wilson: [0017]) and allows for a data structure for representing the configuration of a device state of the home automation controllable device associating each controlled device with a unique identifier, device location, device state data, etc., (Wilson: [0070] – [0071]).

Regarding Claim 12, the combined teaching of Flores Guerra and Elcock discloses the set-top box as recited in claim 1.  But Flores Guerra and Elcock fail to explicitly disclose, wherein the set-top box data further comprises self-diagnostic data, the self-diagnostic data being information relative to faults in physical data, physical quality assurance data, program data, program quality assurance data, interactive data, and the environmental data.
Wilson from a similar endeavor teaches wherein the set-top box data further comprises self-diagnostic data, the self-diagnostic data being information relative to faults in physical data, physical quality assurance data, program data, program quality assurance data, interactive data, and the environmental data (Wilson: [0047], where STB for home automation control includes diagnostics and reporting capabilities).
Because current home automation systems typically elaborate specialized controller, expensive liquid crystal display panels and media centers, they may not be affordable for most homeowners (Wilson: [0004]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Flores Guerra and Elcock in view of Wilson in which a home automation controllable device includes a set top box and allows for diagnostics and reporting capabilities (Wilson: [0047]).




Claim(s) 14 - 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flores Guerra in view of Elcock as applied to claim 1 above, and further in view of Attfield et al., US Pub. 2018/0144142 A1 (hereinafter Attfield) [as included in the IDS dated April 5, 2022].

Regarding Claim 14, the combined teaching of Flores Guerra and Elcock discloses the set-top box as recited in claim 1, wherein the housing further comprises the signal input, the signal output, the processor, the memory, the storage, and an active sound control circuit portion therewith (Flores Guerra: Fig. 3 and [0023] – [0025], where a communication module 312 receives IoT device information [signal input] from one or more IoT devices via communication networks and broadcasting command and control signals [signal output] 306 to IoT devices; Fig. 3 and [0023] – [0025], where the electronic device includes floor plan editor module 318 and control logic [processor] 316; Fig. 3 and [0027] – [0028], where the electronic device may include storage units 310, for example memory;   Elcock: [0029], where a standardized control profile is available for a speaker type IoT device).  But Flores Guerra and Elcock fail to explicitly disclose wherein the housing further comprises a housing-dongle combination securing the signal input, the signal output, the processor, the memory, the storage, and an active sound control circuit portion therewith (emphasis added to distinguish elements not explicitly taught by Flores Guerra and Elcock).
	Attfield from a similar endeavor teaches wherein the housing further comprises a
housing-dongle combination securing various connections (Attfield: [0011] and
[0030] - [0032]; Peripherals are connected to the system via a dongle for encrypting or decrypting files that pass through the peripheral device that sits between the secure and normal operating environments.  Dongle securely separates peripheral and host. Components include storage, hardware for interfacing with the input device, output to a display device).
Because unsecure data could pass through a peripheral device to gain access to a secure computing environment, a dongle housing encryption and decryption subsystem is placed in between the unsecure sources and the peripheral that can encrypt and decrypt data intended for the secure computing environment, (Attfield: Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Flores Guerra and Elcock in view of Attfield to ensure that the inherent vulnerability of unsecure data reaching the secure world via peripheral devices is closed, (Attfield: [00121).

Regarding Claim 15, the combined teaching of Flores Guerra, Elcock and Attfield discloses the set-top box as recited in claim 14, wherein the processor and the memory are distributed through the housing- dongle combination (Attfield: [0030] and [0034], where a hardware device containing certain required components is inserted between the peripheral and the host. Computing devices such as smartphones, tablet computers, and devices in the "Internet of Things", typically contain memory).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Verma et al., US Pub. 2017/0230461 A1 teach sending a displayable IoT control interface of a user device for wireless presentation on a controller 500 or smart monitor using screen mirroring which requires that the user device and controller are in close proximity (Fig. 7 and [0083]). 
Yoon Seok Hyun, KR 20150136981A teaches a control device 110 for controlling Internet of things devices where the controller may be a set-top box (para. 1, p. 4).

Examiner’s Note:  The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA M FOGG/Examiner, Art Unit 2421